Citation Nr: 9931824	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-01 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of Lisfranc's fracture and multiple metatarsal 
fractures, right foot, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for hypesthesia, 
right foot, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) evaluation for 
lumbar strain.

4.  Entitlement to an increased (compensable) evaluation for 
adjustment disorder.

5.  Entitlement to an increased (compensable) evaluation for 
left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1989 to 
October 1997.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July and October 1998 rating decisions of the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
the disabilities at issue and assigned the ratings shown on 
the title page of this decision.

The claims for compensable evaluations for left knee 
disability and for lumbosacral strain are the subjects of the 
remand which immediately follows the decisions herein.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance. Floyd v. Brown, 9 
Vet. App. 88 (1996). The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


FINDINGS OF FACT

1.  The post-operative residuals of right foot Lisfranc's and 
multiple metatarsal fractures are currently manifested by 
right foot edema, an inability to toe walk or tandem walk, 
and a decrease in the ability to flex and extend the 
metatarsals, with subjective complaints of significant pain 
and swelling increased on use and during periods of flare-
ups.  

2.  The hypesthesia of the right foot is wholly sensory, 
involving the latter plantar margin of the foot.

3.  The veteran's adjustment disorder with depressive mood is 
currently manifested by mild and transient symptoms with 
slight impairment of occupational and social functioning.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation of 20 
percent disabling have been met for the post-operative 
residuals of Lisfranc's fracture and multiple metatarsal 
fractures, right foot.  38 U.S.C.A. §§ 1154, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. § 4.71(a), Diagnostic Code 5284 
(1999).  

2.  The schedular criteria for an evaluation in excess of 10 
percent disabling have not been met for hypesthesia in the 
right foot.  38 U.S.C.A. §§ 1154, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.124(a) (1999), Diagnostic Code 8625 
(1999).  

3.  The schedular criteria for an increased evaluation of 10 
percent disabling have been met for adjustment disorder with 
depressed mood.  38 U.S.C.A. §§ 1154, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.130, Diagnostic Code 9440 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims for 
increased evaluations are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998), has been satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.59, (1998) 
and DeLuca. 

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"Court"), because these appeals ensue from the veteran's 
disagreement with the ratings assigned in connection with his 
original claims, the potential for the assignment of 
separate, or "staged," ratings for separate periods of time, 
based on the facts found, must be considered. Fenderson v. 
West, 12 Vet. App. 119 (1999).  In this case, the RO has not 
assigned separate staged ratings for the disabilities on 
appeal.

However, the veteran was not prejudiced by the RO's referring 
to his claims as "increased ratings" although the appeal has 
been developed from original claims.  In this regard, in both 
the original rating decision in July 1998 and the subsequent 
statement of the case, the RO addressed all of the evidence 
of record. Thus, the veteran was not harmed by the absence of 
a "staged" rating. Id.


Post-operative residuals of lateral Lisfranc's fracture and 
multiple metatarsal fractures, right foot

Service medical records show that the veteran was involved in 
a motorcycle accident in October 1994, in which he sustained 
a right fifth Lisfranc joint fracture dislocation in the 
right foot, with comminuted cuboid fracture, as well as a 
crush injury with shaft fractures of the right third, fourth, 
and fifth metatarsals.  These injuries were treated 
operatively in October 1994 and March 1996.  

Due to continuing complaints of pain, inability to continue 
work, and irregularity in the right foot metatarsals, the 
veteran underwent another surgery in March 1997, which 
included iliac crest bone graft and fusion of the fourth and 
fifth cuboid to fourth and fifth metatarsal joints.  It was 
noted that sequelae from this injury included significant 
arthrosis and pain at the fourth and fifth cuboid metatarsal 
joints, and if he continued to have significant pain it was 
unlikely that he would be able to perform much in the way of 
standing, climbing, pushing, or pulling.  He was subsequently 
recommended for retirement due to the lateral Lisfranc's 
fracture and dislocation of the right foot, status post 
multiple corrective surgeries.  

A December 1997 right foot x-ray revealed findings of healed 
fracture deformity involving the fifth digit metatarsal 
distally, as well as the distal third and fourth digit 
metatarsal heads.  The third through fifth metatarsal bases 
appeared to be fused to the adjacent tarsal bones, with a 
small amount of metallic shrapnel overlying the base of the 
fifth digit metatarsal.  

On VA examination of the right foot in February 1998, the 
veteran reported occasional foot pain at the fracture site.  
He could comfortably walk for a mile and stand for one hour.  
Apart from scarring on the right foot, there was no 
abnormality, no tenderness to palpation, and neurovascular 
examination was intact.  The examiner provided a diagnosis of 
status post fracture, right foot, with open reduction, 
internal fixation, and subsequent bone fusion with right 
superior iliac donor site, residual scars as described.  

On VA examination of the right foot in August 1998, the 
veteran complained of aching over the lateral plantar aspect 
which was aggravated with immediate weight bearing and which 
could be aggravated to an even higher level by walking up 
stairs or walking for more than one-half mile at a time.  He 
was no longer able to run, and he drove a truck to deliver 
the mail in his job as a mailman.  He stated that his right 
foot was worse in the morning, when he had to stand for three 
hours while casing the mail.  The veteran indicated that he 
will develop swelling in the dorsum and lateral aspect of the 
foot after working.  He denied notable color change or 
nocturnal awakening from discomfort of the foot, and he felt 
better lying down.  

The veteran referred to flare-ups in his symptomatology, 
which he described as shooting pains over the surgical site, 
at which time he could only obtain relief by elevating and 
resting the foot.  He indicated that he may limp when his 
foot hurts or try to put weight on the medial aspect instead 
of the lateral aspect.  He did not require supplemental 
braces, orthotics, canes, or assisted weight bearing devices.  

On examination, gait was noted to be slightly antalgic in 
favoring the right foot, and he walked with the right foot 
slightly averted.  He walked haltingly on his heels and he 
was unable to walk on his toes.  He was unable to walk in a 
tandem fashion as he fell off the line.  In the right foot, 
there was edema over the dorsum and lateral margin, and there 
was decreased ability to flex and extend the metatarsals with 
non-weight bearing.  Hypesthesia was noted over the lateral 
plantar margin of the foot.  X-rays revealed that the fifth 
as well as the distal third and fourth metatarsal bases were 
fused to the tarsal bone, with metallic shrapnel imbedded in 
the foot.  Diagnoses included right foot, status post crush 
injury and subsequent surgical fusion with residuals and 
sequelae of discomfort, well-healed scars, hypesthesia, 
radiographic evidence of prior surgery, and loss of 
activities.  

In his notice of disagreement, received in December 1998, the 
veteran indicated that he experiences pain with standing only 
a short while, and cycling, skating, and skiing are 
completely out of the question.  He indicated that he an no 
longer wear open-toe shoes because of the pain from the flat 
sole as well as the horrible deformity of his right foot.  

In his substantive appeal, received in February 1999, the 
veteran indicated that he has chronic daily pain on movement 
and deformity as a result of his right foot disability, and 
he must medicate massively to function on a daily basis.  He 
indicated that his severe inability to distribute weight 
evenly when walking had exacerbated his left knee, hip, and 
back conditions.  The veteran stated that he suffers from 
incoordination and impaired ability to move smoothly due to 
his right foot, and he was not able to function normally in 
an unmedicated state without severe pain.  


Analysis

The service-connected post-operative residuals of lateral 
Lisfranc's fracture with multiple metatarsal fractures, right 
foot, is evaluated under Diagnostic Code 5284, which pertains 
to foot injuries.  Diagnostic Code 5284 provides that 
moderate foot injury warrants a 10 percent disability 
evaluation.  A 20 percent disability evaluation requires 
moderately severe injury, and a 30 percent evaluation is 
warranted for severe injury.  In this case, there is no 
current evidence of malunion or nonunion of the metatarsal 
bones which would warrant the application of Diagnostic Code 
5283.  

Having reviewed the record, the Board concluded that the 
evidence shows moderately severe right foot disability, and, 
accordingly, an increased evaluation to 20 percent disabling 
is warranted.  The veteran's initial foot injury has 
necessitated multiple surgical procedures.  On recent VA 
examination, he described swelling on use of the foot and 
pain that was aggravated with weight-bearing.  He also 
indicated that he had stay off of his foot during periods of 
flare-ups.  

Objectively,  he walked with slight eversion of the foot and 
could not toe walk or tandem walk with the right foot.  There 
was edema in the affected area as well as decreased ability 
to flex and extend the metatarsals.   In light of these 
objective findings in conjunction with the veteran's 
complaints regarding the flare-ups of pain and swelling in 
the right foot, the Board finds that the evidence shows that 
there is moderately severe right foot injury.  In granting an 
increased evaluation to 20 percent, the Board has considered 
the degree of functional loss which is demonstrated, in light 
of the schedular criteria, the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and the Court's holding in DeLuca, supra.

In the Board's view, the assignment of the next highest, or 
30 percent evaluation, is not warranted for the service-
connected right foot disability at this time.  Specifically, 
the record indicates that the hypesthesia in the right foot 
has been separately rated as 10 percent disabling, and 
therefore, the combined rating for the right foot disability 
is 30 percent.  Because there is considerable function 
remaining in the foot insofar as balance and propulsion are 
concerned, the veteran cannot be said to have loss of use of 
the foot.  Moreover, in the Board's view, the objective 
evidence is not indicative of severe right foot disability or 
functional impairment which could serve as the basis for the 
assignment of an evaluation in excess of 20 percent disabling 
at the present time.  

For the reasons stated above, therefore, the Board finds that 
the schedular criteria for an evaluation of 20 percent 
disabling have been met for the veteran's right foot 
disability under Diagnostic Code 5284, and the veteran's 
claim for an increased evaluation is granted.  In reaching 
this determination, the Board has considered whether staged 
ratings should be assigned, and it has been concluded that 
the 20 percent assigned is appropriate during the appeal 
period.  Fenderson v. Brown, 12 Vet. App. 119 (1999).  

Hypesthesia, right foot

The record indicates that hypesthesia in the right foot was 
diagnosed on VA examination in August 1998, and the RO 
subsequently granted service connection for hypesthesia with 
the assignment of a separate disability evaluation of 10 
percent by analogy to Diagnostic Code 8625.  Under Diagnostic 
Code 8625, neuritis of the posterior tibial nerve that is 
either mild or moderate in degree is 10 percent disabling; an 
evaluation of 20 percent disabling requires severe neuritis 
of the posterior tibial nerve.  38 C.F.R. § 4.124a (1999) 
provides that in rating diseases of the peripheral nerves, 
when involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  In this case, 
there is impaired sensation (hypesthesia) involving the 
lateral plantar margin of the right foot.  Since this 
involvement is wholly sensory, there is no basis for the 
assignment of a rating greater than 10 percent. 

As such, the schedular criteria for an evaluation in excess 
of 10 percent disabling have not been met, and accordingly, 
the claim for an increased evaluation is denied.  
In reaching this determination, the Board has considered 
whether staged ratings should be assigned, and it has been 
concluded that this disability has not significantly changed 
during the course of this appeal and uniform ratings are 
therefore appropriate. Fenderson v. Brown, 12 Vet. App. 119 
(1999).  

Adjustment disorder with depressed mood

Service medical records show a diagnosis and treatment for 
adjustment disorder, with depressed mood, in 1997.  

On VA psychiatric examination in December 1997, the veteran 
indicated that during service, he became depressed following 
the October 1994 injury to his right foot which ultimately 
led to his discharge from the Air Force.  He denied suicidal 
or homicidal thoughts and crying spells.  He was currently 
unemployed and looking for work,.  He was living at home with 
his parents.  He was hoping to enroll in the University of 
Colorado.  

On mental status examination, he was oriented to time, place, 
and person.  Recent and remote memory were intact and eye 
contact was good.  Mood and affect were mildly depressed, and 
thought content was generally appropriate.  No thought 
disorder was indicated.  The examiner commented that the 
veteran was continuing to have some mild depression related 
to an ankle injury which required a fusion and ultimately his 
discharge from the Air Force, and following discharge, he was 
experiencing some mild depression which was believed to be 
related to adjustment to civilian life.  

The examiner provided the following diagnoses:  1.  
adjustment disorder with depressive mood; Axis II, no 
diagnosis; Axis III, refer to C-file; and with regard to Axis 
V, a Global Assessment of Functioning (GAF) score of 75 was 
assigned.  The examiner indicated that the GAF of 75 was 
indicative of symptoms which are transient and expected under 
the circumstances, and there was only slight impairment in 
his social and occupational functioning at this time.  


Analysis

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126 (1999).

The criteria for evaluation of adjustment disorder are set 
forth in the Schedule
in Diagnostic Code 9440.  Diagnostic Code 9440 provides  that 
where a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable evaluation is appropriate.  For 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication, an 
evaluation of 10 percent disabling is appropriate.

A 30 percent evaluation is provided based on evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

Having reviewed the record, the Board has concluded that the 
objective evidence supports the assignment of an evaluation 
of 10 percent disabling for the service-connected adjustment 
disorder with depressed mood.  Specifically, the 10 percent 
evaluation requires evidence of mild or transient symptoms 
which result in a decrease in social and occupational 
functioning during periods of stress.  On recent VA 
examination, the examiner assigned a GAF of 75 and 
characterized the veteran's symptoms as "mild and 
transient."  It was also noted that these symptoms were 
currently productive of a slight impairment in his 
occupational and social functioning.  Therefore, the Board 
believes that the criteria for an evaluation of 10 percent 
disabling, as contemplated by Diagnostic Code 9440, have been 
substantially met.  Accordingly, an increased evaluation of 
10 percent disabling is granted for adjustment disorder with 
depressed mood.  

The Board finds no basis for assignment of the next highest, 
or 30 percent evaluation, as this time, as there is no 
evidence of chronic sleep impairment, memory loss, frequent 
panic attacks, or suspiciousness, or other symptomatology 
productive of an inability to perform occupational tasks.  

For the reasons stated above, the Board finds that the 
schedular criteria for an evaluation of 10 percent disabling 
have been met for adjustment disorder with depressed mood.  
Accordingly, the veteran's claim is granted.  In reaching 
this determination, the Board has considered whether staged 
ratings should be assigned, and it has been concluded that 
this disability has not significantly changed during the 
course of this appeal and uniform ratings are therefore 
appropriate. Fenderson v. Brown, 12 Vet. App. 119 (1999).  


ORDER

An increased evaluation of 20 percent disabling is granted 
for post-operative residuals of a Lisfranc's fracture with 
multiple metatarsal fractures, right foot, subject to the 
criteria that govern the payment of monetary awards.  

An evaluation in excess of 10 percent disabling is denied for 
hypesthesia of the right foot.  

An increased evaluation of 10 percent disabling is granted 
for adjustment disorder, subject to the criteria that govern 
the payment of monetary awards.  


REMAND

Having reviewed the record, the Board has concluded that the 
claims for compensable evaluations for lumbosacral strain and 
postoperative left knee disability must be returned to the RO 
for the purpose of further evidentiary development.  
Specifically, the record indicates that the veteran has made 
complaints of continuing pain and functional loss as a result 
of his service-connected left knee and low back disorders; 
however, these disorders have been examined on only one 
occasion following service and that evaluation was in 
conjunction with a comprehensive general medical examination.  

As such, the record does not include sufficient information 
for the Board to evaluate these disorders.  On remand, the 
veteran will be afforded orthopedic examination of the left 
knee and the lumbar spine, to include all special tests and 
studies as indicated, as well as an assessment of the degree 
of functional loss associated therewith.  

Accordingly, these claims are REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates and location of any post-
service treatment which he has received 
for his lumbosacral strain and left knee 
disorders.  Utilizing the information 
provided by the veteran, the RO should 
contact all named caregivers and 
facilities in order to request copies of 
the veteran's treatment records.  All 
records obtained through these channels 
should be associated with the claims 
folder.  

2.  Following completion of the 
foregoing, the RO should schedule the 
veteran for VA orthopedic examination of 
his left knee and lumbar spine to 
determine the current nature and severity 
of the service-connected low back and 
knee disabilities.  The examination 
should include all special tests and 
studies as indicated, to include x-rays 
of the lumbar spine and left knee, and 
all objective findings should be noted in 
detail.  In examining the back, the 
examiner should specifically indicate 
whether or not there is characteristic 
pain on motion, muscle spasm on extreme 
forward bending, loss of lateral spine 
motion, listing of the spine, marked 
limitation of forward bending in a 
standing position, loss of lateral motion 
with osteoarthritic changes, abnormal 
mobility on forced motion, or narrowing 
or irregularity of the joint space.  With 
regard to the left knee, the examiner 
should indicate whether there is lateral 
instability or recurrent subluxation to a 
slight, moderate, or severe degree.  

Complete range of motion measurements 
should be provided for the lumbar spine 
and the left knee.  Any limitation of 
motion must be confirmed by clinical 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.  The inability to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated. 38 C.F.R. § 4.40 (1999).  The 
examiner should indicate whether there is 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, atrophy of disuse, 
or loss of strength as a result of the 
low back or left knee disabilities, to 
include a description of any functional 
loss or limitation in accordance with the 
Court's holding in DeLuca, supra.

The claims folder must be available to 
the examiner prior to the examination, 
and the veteran's medical history should 
be thoroughly reviewed.  Complete 
rationales and bases should be provided 
for any opinions given or conclusions 
reached.  If any of the requested 
findings or opinions cannot be provided, 
the reasons therefor should be expressly 
stated.  

3.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA 
examiner(s) does not contain all of the 
requested findings and/or opinions, it 
should be returned for completion.  

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claims based on 
all of the evidence which is now of 
record, in order to determine whether 
favorable outcomes are now warranted.  If 
the decisions remain adverse, the RO 
should provide the appellant and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further action, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals






